OPINION — AG — ** TEXTBOOK — BIDS ** THE STATE TEXTBOOK COMMITTEE IS `NOT' "EMPOWERED TO CALL FOR ADOPTIONS IN ANY SUBJECT THAT IS NOT LISTED AS A BASIC SUBJECT BY THE STATE BOARD OF EDUCATION"; AND SPECIFICALLY, UNDER THE FACTS STATED IN YOUR LETTER, IS WITHOUT AUTHORITY TO RECEIVE BIDS FOR FURNISHING OF TEXTBOOKS ON ART OR SOCIAL STUDIES, UNLESS AND UNTIL SUCH SUBJECTS ARE APPROVED BY THE BOARD OF EDUCATION. (APPROVED SUBJECTS, CURRICULA, SCHOOL BOARD, RECOMMENDATIONS) CITE: 70 Ohio St. 16-2 [70-16-2], 70 Ohio St. 16-3 [70-16-3], 70 Ohio St. 16-20 [70-16-20] (J. H. JOHNSON)